
	
		II
		109th CONGRESS
		2d Session
		S. 3475
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2006
			Mr. Obama introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide housing assistance for very
		  low-income veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Homes for Heroes Act of
			 2006.
		2.Special Assistant for
			 Veterans Affairs in Office of Secretary of Housing and Urban
			 DevelopmentSection 4 of the
			 Department of Housing and Urban Development Act (42 U.S.C. 3533) is amended by
			 adding at the end the following new subsection:
			
				(g)Special
				assistant for veterans affairs
					(1)EstablishmentThere shall be in the Department a Special
				Assistant for Veterans Affairs, who shall be in the Office of the
				Secretary.
					(2)AppointmentThe Special Assistant for Veterans Affairs
				shall be appointed based solely on merit and shall be covered under the
				provisions of title 5, United States Code, governing appointments in the
				competitive service.
					(3)ResponsibilitiesThe Special Assistant for Veterans Affairs
				shall be responsible for—
						(A)ensuring veterans have access to housing
				and homeless assistance under each program of the Department providing either
				such assistance;
						(B)coordinating all programs and activities of
				the Department relating to veterans;
						(C)serving as a liaison for the Department
				with the Department of Veterans Affairs, including establishing and maintaining
				relationships with the Secretary of Veterans Affairs;
						(D)serving as a liaison for the Department,
				and establishing and maintaining relationships with officials of State, local,
				regional, and nongovernmental organizations concerned with veterans;
						(E)providing information and advice
				regarding—
							(i)sponsoring housing projects for veterans
				assisted under programs administered by the Department; or
							(ii)assisting veterans in obtaining housing or
				homeless assistance under programs administered by the Department;
							(F)administering the technical assistance
				grants program under section 7 of the Homes for Heroes Act of 2006;
						(G)preparing the annual report under section 8
				of such Act; and
						(H)carrying out such other duties as may be
				assigned to the Special Assistant by the Secretary or by
				law.
						
		3.Supportive housing for
			 very low-income veteran families
			(a)PurposeThe purposes of this section are—
				(1)to expand the supply of permanent housing
			 for very low-income veteran families; and
				(2)to provide supportive services through such
			 housing to support the needs of such veteran families.
				(b)Authority
				(1)In
			 generalThe Secretary of
			 Housing and Urban Development shall, to the extent amounts are made available
			 for assistance under this section and the Secretary receives approvable
			 applications for such assistance, provide assistance to private nonprofit
			 organizations and consumer cooperatives to expand the supply of supportive
			 housing for very low-income veteran families.
				(2)Nature of
			 assistanceSuch assistance
			 shall be available for use to plan for and finance the acquisition,
			 construction, reconstruction, or moderate or substantial rehabilitation of a
			 structure or a portion of a structure to be used as supportive housing for very
			 low-income veteran families in accordance with this section. Assistance may
			 also cover the cost of real property acquisition, site improvement, conversion,
			 demolition, relocation, and other expenses that the Secretary determines are
			 necessary to expand the supply of supportive housing for very low-income
			 veteran families.
				(3)ConsultationIn meeting the requirement of paragraph
			 (1), the Secretary shall consult with the Secretary of Veterans Affairs and the
			 Special Assistant for Veterans Affairs, under section 4(g) of the Department of
			 Housing and Urban Development Act (as amended by section 2).
				(c)Forms of
			 assistanceAssistance under
			 this section shall be made available in the following forms:
				(1)Assistance may be provided as a grant for
			 costs of planning a project to be used as supportive housing for very
			 low-income veteran families.
				(2)Assistance may be provided as capital
			 advance under this paragraph for a project, which shall—
					(A)bear no interest;
					(B)not be required to be repaid so long as the
			 housing remains available for occupancy by very low-income veteran families in
			 accordance with this section; and
					(C)be in an amount calculated in accordance
			 with the development cost limitation established pursuant to subsection
			 (h).
					(3)Assistance may be provided as project
			 rental assistance, under an annual contract that—
					(A)obligates the Secretary to make monthly
			 payments to cover any part of the costs attributed to units occupied (or, as
			 approved by the Secretary, held for occupancy) by very low-income veteran
			 families that is not met from project income;
					(B)provides for the project not more than the
			 sum of the initial annual project rentals for all units so occupied and any
			 initial utility allowances for such units, as approved by the Secretary;
					(C)any contract amounts not used by a project
			 in any year shall remain available to the project until the expiration of the
			 contract; and
					(D)provides that the Secretary shall, to the
			 extent appropriations for such purpose are available, adjust the annual
			 contract amount if the sum of the project income and the amount of assistance
			 payments available under this paragraph are inadequate to provide for
			 reasonable project costs.
					(d)Tenant rent
			 contributionA very
			 low-income veteran family shall pay as rent for a dwelling unit assisted under
			 this section the highest of the following amounts, rounded to the nearest
			 dollar:
				(1)30 percent of the veteran family’s adjusted
			 monthly income.
				(2)10 percent of the veteran family’s monthly
			 income.
				(3)If the veteran family is receiving payments
			 for welfare assistance from a public agency and a part of such payments,
			 adjusted in accordance with the veteran family’s actual housing costs, is
			 specifically designated by such agency to meet the veteran family’s housing
			 costs, the portion of such payments which is so designated.
				(e)Term of
			 commitment
				(1)Use
			 limitationsAll units in
			 housing, assisted under this section, shall be made available for occupancy by
			 very low-income veteran families for not less than 15 years.
				(2)Contract
			 termsThe initial term of a
			 contract entered into under subsection (c)(2) shall be 60 months. The Secretary
			 shall, to the extent approved in appropriation Acts, extend any expiring
			 contract for a term of not less than 12 months. In order to facilitate the
			 orderly extension of expiring contracts, the Secretary may make commitments to
			 extend expiring contracts during the year prior to the date of
			 expiration.
				(f)Applications
				(1)In
			 generalAmounts made
			 available under this section shall be allocated by the Secretary among
			 approvable applications submitted by private nonprofit organizations and
			 consumer cooperatives. Applications for assistance under this section shall be
			 submitted by an applicant in such form and in accordance with such procedures
			 as the Secretary shall establish. Such applications shall contain—
					(A)a description of the proposed
			 housing;
					(B)a description of the assistance the
			 applicant seeks under this section;
					(C)a description of—
						(i)the supportive services to be provided to
			 the persons occupying such housing;
						(ii)the manner in which such services will be
			 provided to such persons, including, in the case of frail elderly persons (as
			 such term is defined in section 202 of the Housing Act of 1959 (12 U.S.C.
			 1701q)), evidence of such residential supervision as the Secretary determines
			 is necessary to facilitate the adequate provision of such services; and
						(iii)the public or private sources of assistance
			 that can reasonably be expected to fund or provide such services;
						(D)a certification from the public official
			 responsible for submitting a housing strategy for the jurisdiction to be served
			 in accordance with section 105 of the Cranston-Gonzalez National Affordable Housing
			 Act (42 U.S.C. 12705) that the proposed project is consistent with
			 the approved housing strategy; and
					(E)such other information or certifications
			 that the Secretary determines to be necessary or appropriate to achieve the
			 purposes of this section.
					(2)RejectionThe Secretary shall not reject an
			 application on technical grounds without giving notice of that rejection and
			 the basis therefor to the applicant.
				(g)Selection
			 criteriaThe Secretary shall
			 establish selection criteria for assistance under this section, which shall
			 include—
				(1)criteria based upon—
					(A)the ability of the applicant to develop and
			 operate the proposed housing;
					(B)the need for supportive housing for very
			 low-income veteran families in the area to be served;
					(C)the extent to which the proposed size and
			 unit mix of the housing will enable the applicant to manage and operate the
			 housing efficiently and ensure that the provision of supportive services will
			 be accomplished in an economical fashion;
					(D)the extent to which the proposed design of
			 the housing will meet the physical needs of very low-income veteran
			 families;
					(E)the extent to which the applicant has
			 demonstrated that the supportive services identified pursuant to subsection
			 (f)(1)(D) will be provided on a consistent, long-term basis;
					(F)the extent to which the proposed design of
			 the housing will accommodate the provision of supportive services that are
			 expected to be needed, either initially or over the useful life of the housing,
			 by the very low-income veterans the housing is intended to serve; and
					(G)such other factors as the Secretary
			 determines to be appropriate to ensure that funds made available under this
			 section are used effectively;
					(2)a preference in such selection for
			 applications proposing housing to be reserved for occupancy by very low-income
			 veteran families who are homeless (as such term is defined in section 103 of
			 the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302); and
				(3)criteria appropriate to consider the need
			 for supportive housing for very low-income veteran families in nonmetropolitan
			 areas and by Indian tribes.
				(h)Provision of
			 supportive services to veteran families
				(1)In
			 generalIn carrying out the
			 provisions of this section, the Secretary shall ensure that housing assisted
			 under this section provides a range of services tailored to the needs of the
			 very low-income veteran families occupying such housing, which may include
			 services for—
					(A)outreach;
					(B)health (including counseling, mental
			 health, substance abuse, and post-traumatic stress disorder) diagnosis and
			 treatment;
					(C)habilitation and rehabilitation;
					(D)case management;
					(E)daily living;
					(F)personal financial planning;
					(G)transportation;
					(H)vocation;
					(I)employment and training;
					(J)education;
					(K)assistance in obtaining veterans benefits
			 and public benefits, including health and medical care provided by the
			 Department of Veterans Affairs;
					(L)assistance in obtaining income
			 support;
					(M)assistance in obtaining health
			 insurance;
					(N)fiduciary and representative payee;
					(O)legal aid;
					(P)child care;
					(Q)housing counseling;
					(R)service coordination; and
					(S)other services necessary for maintaining
			 independent living.
					(2)Local
			 coordination of services
					(A)In
			 generalThe Secretary shall
			 ensure that owners of housing assisted under this section have the managerial
			 capacity to—
						(i)assess on an ongoing basis the service
			 needs of residents;
						(ii)coordinate the provision of supportive
			 services and tailor such services to the individual needs of residents;
			 and
						(iii)seek on a continuous basis new sources of
			 assistance to ensure the long-term provision of supportive services.
						(B)Classification
			 of costsAny cost associated
			 with this subsection shall be an eligible cost under subsections (c)(3) and
			 (i).
					(i)Financial
			 assistance for services
				(1)In
			 generalThe Secretary of
			 Veterans Affairs shall, to the extent amounts are available for assistance
			 under this subsection, provide financial assistance for the provision of
			 supportive services, and for coordinating the provision of such services, to
			 very low-income veteran families occupying housing assisted under this section.
			 Such assistance shall be made through payments to owners of such housing for
			 each resident of the housing based on the formula established under paragraph
			 (2).
				(2)FormulaThe Secretary of Veterans Affairs shall
			 establish a formula to determine the rate of the payments to be provided under
			 this subsection. The formula shall determine a rate for each resident of the
			 housing assisted under this section (which shall be adjusted not less than
			 annually to take into consideration changes in the cost of living).
				(3)Authorization
			 of appropriations
					(A)In
			 generalThere is authorized
			 to be appropriated for the Department of Veterans Affairs to carry out this
			 subsection amounts as follows:
						(i)For fiscal year 2007, $25,000,000.
						(ii)For each fiscal year after fiscal year
			 2007, such sums as may be necessary for such fiscal year.
						(B)AvailabilityAmounts authorized to be appropriated by
			 subparagraph (A) shall remain available until expended.
					(j)Development cost
			 limitations
				(1)In
			 generalThe Secretary shall
			 periodically establish development cost limitations by market area for various
			 types and sizes of supportive housing for very low-income veteran families by
			 publishing a notice of the cost limitations in the Federal Register. The cost
			 limitations shall reflect—
					(A)the cost of construction, reconstruction,
			 or moderate or substantial rehabilitation of supportive housing for very
			 low-income veteran families that meets applicable State and local housing and
			 building codes;
					(B)the cost of movables necessary to the basic
			 operation of the housing, as determined by the Secretary;
					(C)the cost of special design features
			 necessary to make the housing accessible to very low-income veteran
			 families;
					(D)the cost of congregate space necessary to
			 accommodate the provision of supportive services to veteran families;
					(E)if the housing is newly constructed, the
			 cost of meeting the energy efficiency standards promulgated by the Secretary in
			 accordance with section 109 of the Cranston-Gonzalez National Affordable Housing
			 Act (42 U.S.C. 12709); and
					(F)the cost of land, including necessary site
			 improvement.
					(2)Use of
			 dataIn establishing
			 development cost limitations for a given market area under this subsection, the
			 Secretary shall use data that reflect currently prevailing costs of
			 construction, reconstruction, or moderate or substantial rehabilitation, and
			 land acquisition in the area.
				(3)Congregate
			 spaceFor purposes of
			 paragraph (1), a congregate space shall include space for cafeterias or dining
			 halls, community rooms or buildings, workshops, child care, adult day health
			 facilities or other outpatient health facilities, or other essential service
			 facilities.
				(4)Commercial
			 facilitiesNeither this
			 section nor any other provision of law may be construed as prohibiting or
			 preventing the location and operation, in a project assisted under this
			 section, of commercial facilities for the benefit of residents of the project
			 and the community in which the project is located, except that assistance made
			 available under this section may not be used to subsidize any such commercial
			 facility.
				(5)AcquisitionIn the case of existing housing and related
			 facilities to be acquired, the cost limitations shall include—
					(A)the cost of acquiring such housing;
					(B)the cost of rehabilitation, alteration,
			 conversion, or improvement, including the moderate or substantial
			 rehabilitation thereof; and
					(C)the cost of the land on which the housing
			 and related facilities are located.
					(6)Annual
			 adjustmentsThe Secretary
			 shall adjust the cost limitation not less than annually to reflect changes in
			 the general level of construction, reconstruction, and moderate and substantial
			 rehabilitation costs.
				(7)Incentives for
			 savings
					(A)Special housing
			 accountThe Secretary shall
			 use the development cost limitations established under paragraph (1) or (5) to
			 calculate the amount of financing to be made available to individual owners.
			 Owners which incur actual development costs that are less than the amount of
			 financing shall be entitled to retain 50 percent of the savings in a special
			 housing account. Such percentage shall be increased to 75 percent for owners
			 which add energy efficiency features which—
						(i)exceed the energy efficiency standards
			 promulgated by the Secretary in accordance with section 109 of the
			 Cranston-Gonzalez National Affordable Housing
			 Act (42 U.S.C. 12709);
						(ii)substantially reduce the life-cycle cost of
			 the housing; and
						(iii)reduce gross rent requirements.
						(B)UsesThe special housing account established
			 under subparagraph (A) may be used—
						(i)to provide services to residents of the
			 housing or funds set aside for replacement reserves; or
						(ii)for such other purposes as determined by
			 the Secretary.
						(8)Design
			 flexibilityThe Secretary
			 shall, to the extent practicable, give owners the flexibility to design housing
			 appropriate to their location and proposed resident population within broadly
			 defined parameters.
				(9)Use of funds
			 from other sourcesAn owner
			 shall be permitted voluntarily to provide funds from sources other than this
			 section for amenities and other features of appropriate design and construction
			 suitable for supportive housing under this section if the cost of such
			 amenities is—
					(A)not financed with the advance; and
					(B)is not taken into account in determining
			 the amount of Federal assistance or of the rent contribution of tenants.
					(k)Tenant
			 selection
				(1)In
			 generalAn owner shall adopt
			 written tenant selection procedures that are—
					(A)satisfactory to the Secretary as—
						(i)consistent with the purpose of improving
			 housing opportunities for very low-income veteran families; and
						(ii)reasonably related to program eligibility
			 and an applicant’s ability to perform the obligations of the lease; and
						(B)compliant with subtitle C of title VI of
			 the Housing and Community Development Act of
			 1992 (42 U.S.C. 13601 et seq.) and any regulations issued under such
			 subtitle.
					(2)Notification of
			 rejectionOwners shall
			 promptly notify in writing any rejected applicant of the grounds for any
			 rejection.
				(3)Information
			 regarding housingThe
			 Secretary shall provide, to the Secretary of Veterans Affairs and the Secretary
			 of Labor, information regarding the availability of the housing assisted under
			 this section. Within 30 days of receipt of the information, the Secretary of
			 Veterans Affairs and Secretary of Labor shall provide such information to
			 agencies in the area of the housing that receive assistance from the Department
			 of Veterans Affairs and the Department of Labor for providing medical care,
			 housing, supportive services or employment and training services to homeless
			 veterans.
				(l)Miscellaneous
			 provisions
				(1)Technical
			 assistanceThe Secretary
			 shall make available appropriate technical assistance to ensure that
			 prospective applicants are able to participate more fully in the program
			 carried out under this section.
				(2)Civil rights
			 complianceEach owner shall
			 certify, to the satisfaction of the Secretary, that assistance made available
			 under this section will be conducted and administered in conformity with title
			 VI of the Civil Rights Act of 1964
			 (42 U.S.C. 2000a et seq.), the Fair Housing Act
			 (42 U.S.C. 3601 et seq.), and other Federal, State, and local laws
			 prohibiting discrimination and promoting equal opportunity.
				(3)Owner
			 deposit
					(A)In
			 generalThe Secretary shall
			 require an owner of housing, assisted under this section, to deposit an amount
			 not to exceed $15,000 in a special escrow account to ensure the owner’s
			 commitment to the housing.
					(B)Reduction of
			 requirementThe Secretary may
			 reduce or waive the owner deposit specified under paragraph (3) for individual
			 applicants if the Secretary finds that such waiver or reduction is necessary to
			 achieve the purposes of this section and the applicant demonstrates to the
			 satisfaction of the Secretary that it has the capacity to manage and maintain
			 the housing in accordance with this section. The Secretary may reduce or waive
			 the requirement of the owner deposit under paragraph (3) in the case of a
			 nonprofit applicant that is not affiliated with a national sponsor, as
			 determined by the Secretary.
					(4)Notice of
			 appealThe Secretary shall
			 notify an owner not less than 30 days prior to canceling any reservation of
			 assistance provided under this section. During the 30-day period following the
			 receipt of such notice, an owner may appeal the proposed cancellation. Such
			 appeal, including review by the Secretary, shall be completed not later than 45
			 days after the appeal is filed.
				(5)Labor
					(A)In
			 generalThe Secretary shall
			 take such action as may be necessary to ensure that all laborers and mechanics
			 employed by contractors and subcontractors in the construction of housing with
			 12 or more units assisted under this section shall be paid wages at rates not
			 less than the rates prevailing in the locality involved for the corresponding
			 classes of laborers and mechanics employed on construction of a similar
			 character, as determined by the Secretary of Labor in accordance with
			 subchapter IV of chapter 31 of title 40, United States Code.
					(B)ExemptionSubparagraph (A) shall not apply to any
			 individual who—
						(i)performs services for which the individual
			 volunteered;
						(ii)does not receive compensation for such
			 services or is paid expenses, reasonable benefits, or a nominal fee for such
			 services; and
						(iii)is not otherwise employed at any time in
			 the construction work.
						(6)Access to
			 residual receipts
					(A)In
			 generalThe Secretary shall
			 authorize the owner of a housing project assisted under this section to use any
			 residual receipts held for the project in excess of $500 per unit (or in excess
			 of such other amount prescribed by the Secretary based on the needs of the
			 project) for activities to retrofit and renovate the project described under
			 section 802(d)(3) of the Cranston-Gonzalez
			 National Affordable Housing Act (42 U.S.C. 8011(d)(3)) or to provide
			 supportive services to residents of the project.
					(B)ReportAny owner that uses residual receipts under
			 this paragraph shall submit to the Secretary a report, not less than annually,
			 describing the uses of the residual receipts.
					(C)Determination
			 of amountIn determining the
			 amount of project rental assistance to be provided to a project under
			 subsection (c)(3) of this section, the Secretary may take into consideration
			 the residual receipts held for the project only if, and to the extent that,
			 excess residual receipts are not used under this paragraph.
					(7)Occupancy
			 standards and obligationsEach owner shall operate housing, assisted
			 under this section, in compliance with subtitle C of title VI of the
			 Housing and Community Development Act of
			 1992 (42 U.S.C. 13601 et seq.) and any regulations issued under such
			 subtitle.
				(8)Use of project
			 reservesAmounts for project
			 reserves for a project assisted under this section may be used for costs,
			 subject to reasonable limitations as the Secretary determines appropriate, for
			 reducing the number of dwelling units in the project. Such use shall be subject
			 to the approval of the Secretary to ensure that the use is designed to retrofit
			 units that are currently obsolete or unmarketable.
				(m)Definitions
				(1)Consumer
			 cooperativeThe term
			 consumer cooperative has the same meaning given such term for
			 purposes of the supportive housing for the elderly program under section 202 of
			 the Housing Act of 1959 (12 U.S.C. 1701q).
				(2)Very low-income
			 veteran familyThe term
			 very low-income veteran family means a veteran family whose income
			 does not exceed 50 percent of the median income for the area, as determined by
			 the Secretary with adjustments for smaller and larger families, except that the
			 Secretary may establish income ceiling higher or lower than 50 percent of the
			 median for the area on the basis of the Secretary’s findings that such
			 variations are necessary because of prevailing levels of construction costs or
			 fair market rents (as determined under section 8 of the
			 United States Housing Act of 1937 (42
			 U.S.C. 1437f)), or unusually high or low family incomes.
				(3)OwnerThe term owner means a private
			 nonprofit organization or consumer cooperative that receives assistance under
			 this section to develop and operate supportive housing for very low-income
			 veteran families.
				(4)Private
			 nonprofit organizationThe
			 term private nonprofit organization means—
					(A)any incorporated private institution or
			 foundation—
						(i)no part of the net earnings of which inures
			 to the benefit of any member, founder, contributor, or individual;
						(ii)which has a governing board that is
			 responsible for the operation of the housing assisted under this section;
			 and
						(iii)which is approved by the Secretary as to
			 financial responsibility;
						(B)a for-profit limited partnership the sole
			 general partner of which is an organization meeting the requirements under
			 clauses (i), (ii), and (iii) of subparagraph (A);
					(C)a corporation wholly owned and controlled
			 by an organization meeting the requirements under clauses (i), (ii), and (iii)
			 of subparagraph (A); and
					(D)a tribally designated housing entity, as
			 such term is defined in section 4 of the Native American Housing Assistance and
			 Self-Determination Act of 1996 (25 U.S.C. 4103).
					(5)SecretaryThe term Secretary means the
			 Secretary of Housing and Urban Development, except where specifically provided
			 otherwise.
				(6)StateThe term State includes the
			 several States, the District of Columbia, the Commonwealth of Puerto Rico, and
			 the possessions of the United States.
				(7)Supportive
			 housing for very low-income veteran familiesThe term supportive housing for very
			 low-income veteran families means housing that is designed to
			 accommodate the provision of supportive services that are expected to be
			 needed, either initially or over the useful life of the housing, by the veteran
			 families that the housing is intended to serve.
				(8)VeteranThe term veteran has the
			 meaning given the term in section 101 of title 38, United States Code.
				(9)Veteran
			 familyThe term veteran
			 family includes a veteran who is a single person, a family (including
			 families with children) whose head of household (or whose spouse) is a veteran,
			 and one or more veterans living together with one or more persons.
				(n)Allocation of
			 fundsOf any amounts made
			 available for assistance under this section:
				(1)Planning
			 grantsNot more than 2.5
			 percent shall be available for planning grants in accordance with subsection
			 (c)(1).
				(2)Capital
			 advancesSuch sums as may be
			 necessary shall be available for capital advances in accordance with subsection
			 (c)(2).
				(3)Project rental
			 assistanceSuch sums as may
			 be necessary shall be available for project rental assistance in accordance
			 with subsection (c)(3).
				(4)Technical
			 assistanceNot more than 1
			 percent shall be available for technical assistance in accordance with
			 subsection (l)(1).
				(o)Authorization of
			 appropriations for housing assistanceThere is authorized to be appropriated for
			 assistance under this section $200,000,000 (not including financial assistance
			 under subsection (i)) for fiscal year 2007 and such sums as may be necessary
			 for each fiscal year thereafter.
			4.Housing choice
			 vouchers for homeless veteransSection 8(o)(19) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)) is amended to read as follows:
			
				(19)Rental vouchers
				for homeless veterans
					(A)Additional
				vouchersIn addition to any
				amount made available for rental assistance under this subsection, the
				Secretary shall make available the amount specified in subparagraph (B), for
				use only for providing rental assistance for homeless veterans in conjunction
				with the Secretary of Veterans Affairs.
					(B)AmountThe amount specified in this subparagraph
				is, for each fiscal year, the amount necessary to provide not fewer than 20,000
				vouchers for rental assistance under this subsection.
					(C)FundingThe budget authority made available under
				any other provisions of law for rental assistance under this subsection for
				fiscal year 2007 and each fiscal year thereafter is authorized to be increased
				in each such fiscal year by such sums as may be necessary to provide the number
				of vouchers specified in subparagraph (B) for such fiscal
				year.
					.
		5.Inclusion of veterans
			 in housing planning
			(a)Public housing
			 agency plansSection 5A(d)(1)
			 of the United States Housing Act of 1937 (42 U.S.C. 1437c-1(d)(1)) is amended
			 by striking and disabled families and inserting ,
			 disabled families, and veterans (as such term is defined in section 101 of
			 title 38, United States Code).
			(b)Comprehensive
			 housing affordability strategies
				(1)In
			 generalSection 105 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705) is
			 amended—
					(A)in subsection (b)(1), by inserting
			 veterans (as such term is defined in section 101 of title 38, United
			 States Code), after acquired immunodeficiency
			 syndrome,;
					(B)in subsection (b)(20), by striking
			 and service and inserting veterans service, and other
			 service; and
					(C)in subsection (e)(1), by inserting
			 veterans (as such term is defined in section 101 of title 38, United
			 States Code), after homeless persons,.
					(2)Consolidated
			 plansThe Secretary of
			 Housing and Urban Development shall revise the regulations relating to
			 submission of consolidated plans (part 91 of title 24, Code of Federal
			 Regulations) in accordance with the amendments made by paragraph (1) of this
			 subsection to require inclusion of appropriate information relating to veterans
			 and veterans service agencies in all such plans.
				6.Exclusion of veterans
			 benefits from assisted housing rent considerations
			(a)In
			 generalNotwithstanding any
			 other provision of law, for purposes of determining the amount of rent paid by
			 a family for occupancy of a dwelling unit assisted under a federally assisted
			 housing program under subsection (b) or in housing assisted under a federally
			 assisted housing program, the income and the adjusted income of the family
			 shall not be considered to include any amounts received by any member of the
			 family from the Secretary of Veterans Affairs as—
				(1)compensation, as such term is defined in
			 section 101(13) of title 38, United States Code;
				(2)dependency and indemnity compensation, as
			 such term is defined in section 101(14) of such title; and
				(3)pension, as such term is defined in section
			 101(15) of such title.
				(b)Federally
			 assisted housing programThe
			 federally assisted housing programs under this subsection are—
				(1)the public housing program under the United
			 States Housing Act of 1937 (42 U.S.C. 1437 et seq.);
				(2)the tenant-based rental assistance program
			 under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f),
			 including the program under subsection (o)(19) of such section for housing
			 rental vouchers for low-income veteran families;
				(3)the project-based rental assistance program
			 under section 8 of the United States Housing Act of 1937 (42 U.S.C.
			 1437f);
				(4)the program for housing opportunities for
			 persons with AIDS under subtitle D of title VIII of the Cranston-Gonzalez
			 National Affordable Housing Act (42 U.S.C. 12901 et seq.);
				(5)the supportive housing for the elderly
			 program under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q);
				(6)the supportive housing for persons with
			 disabilities program under section 811 of the Cranston-Gonzalez National
			 Affordable Housing Act (42 U.S.C. 8013);
				(7)the supportive housing for the homeless
			 program under subtitle C of title IV of the McKinney-Vento Homeless Assistance
			 Act (42 U.S.C. 11381 et seq.);
				(8)the program for moderate rehabilitation of
			 single room occupancy dwellings for occupancy by the homeless under section 441
			 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11401);
				(9)the shelter plus care for the homeless
			 program under subtitle F of title IV of the McKinney-Vento Homeless Assistance
			 Act (42 U.S.C. 11403 et seq.);
				(10)the supportive housing for very low-income
			 veteran families program under
			  section
			 3 of this Act;
				(11)the rental assistance payments program
			 under section 521(a)(2)(A) of the Housing Act of 1949 (42 U.S.C.
			 1490a(a)(2)(A);
				(12)the rental assistance program under section
			 236 of the National Housing Act (12 U.S.C. 1715z–1);
				(13)the rural housing programs under section
			 515 and 538 of the Housing Act of 1949 (42 U.S.C. 1485, 1490p–2);
				(14)the HOME investment partnerships program
			 under title II of the Cranston-Gonzalez National Affordable Housing Act (42
			 U.S.C. 12721 et seq.);
				(15)the block grant programs for affordable
			 housing for Native Americans and Native Hawaiians under titles I through IV and
			 VIII of the Native American Housing Assistance and Self-Determination Act of
			 1996 (25 U.S.C. 4111 et seq., 4221 et seq.);
				(16)the low-income housing tax credit program
			 under section 42 of the Internal Revenue Code of 1986; and
				(17)any other program for housing assistance
			 administered by the Secretary of Housing and Urban Development or the Secretary
			 of Agriculture under which eligibility for occupancy in the housing assisted or
			 for housing assistance is based upon income.
				7.Technical assistance
			 grants for housing assistance for veterans
			(a)In
			 generalThe Secretary of
			 Housing and Urban Development shall, to the extent amounts are made available
			 in appropriation Acts for grants under this section, make grants to eligible
			 entities under subsection (b) to provide to nonprofit organizations technical
			 assistance appropriate to assist such organizations in—
				(1)sponsoring housing projects for veterans
			 assisted under programs administered by the Department of Housing and Urban
			 Development;
				(2)fulfilling the planning and application
			 processes and requirements necessary under such programs administered by the
			 Department; and
				(3)assisting veterans in obtaining housing or
			 homeless assistance under programs administered by the Department.
				(b)Eligible
			 entitiesAn eligible entity
			 under this subsection is a nonprofit entity or organization having such
			 expertise as the Secretary shall require in providing technical assistance to
			 providers of services for veterans.
			(c)Selection of
			 grant recipientsThe
			 Secretary of Housing and Urban Development shall establish criteria for
			 selecting applicants for grants under this section to receive such grants and
			 shall select applicants based upon such criteria.
			(d)FundingOf any amounts made available in fiscal
			 year 2007 or any fiscal year thereafter to the Department of Housing and Urban
			 Development for salaries and expenses, $1,000,000 shall be available, and shall
			 remain available until expended, for grants under this section.
			8.Annual report on
			 housing assistance to veterans
			(a)In
			 generalNot later than
			 December 31 each year, the Secretary of Housing and Urban Development shall
			 submit a report on the activities relating to veterans of the Department of
			 Housing and Urban Development during such year to the following:
				(1)The Committee on Banking, Housing, and
			 Urban Affairs of the Senate.
				(2)The Committee on Veterans’ Affairs of the
			 Senate.
				(3)The Committee on Appropriations of the
			 Senate.
				(4)The Committee on Financial Services of the
			 House of Representatives.
				(5)The Committee on Veterans’ Affairs of the
			 House of Representatives.
				(6)The Committee on Appropriations of the
			 House of Representatives.
				(7)The Secretary of Veterans Affairs.
				(b)ContentsEach report required under subsection (a)
			 shall include the following information with respect to the year for which the
			 report is submitted:
				(1)The number of very low-income veteran
			 families provided assistance under the program of supportive housing for very
			 low-income veteran families under
			  section
			 3 of this Act, the socioeconomic characteristics of such
			 families, the types of assistance provided such families, and the number,
			 types, and locations of owners of housing assisted under such section.
				(2)The number of homeless veterans provided
			 assistance under the program of housing choice vouchers for homeless veterans
			 under section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(o)(19)) (as amended by
			  section
			 4 of this Act), the socioeconomic characteristics of such
			 homeless veterans, and the number, types, and locations of entities contracted
			 under such section to administer the vouchers.
				(3)A summary description of the special
			 considerations made for veterans under public housing agency plans submitted
			 pursuant to section 5A of the United States Housing Act of 1937 (42 U.S.C.
			 1437c–1) and under comprehensive housing affordability strategies submitted
			 pursuant to section 105 of the Cranston-Gonzalez National Affordable Housing
			 Act (42 U.S.C. 12705).
				(4)A description of the technical assistance
			 provided to organizations pursuant to grants under
			  section
			 7 of this Act.
				(5)A description of the activities of the
			 Special Assistant for Veterans Affairs.
				(6)A description of the efforts of the
			 Department of Housing and Urban Development to coordinate the delivery of
			 housing and services to veterans with other Federal departments and agencies,
			 including the Department of Defense, Department of Justice, Department of
			 Labor, Department of Health and Human Services, Department of Veterans Affairs,
			 Interagency Council on Homelessness, and the Social Security
			 Administration.
				(7)The cost to the Department of Housing and
			 Urban Development of administering the programs and activities relating to
			 veterans.
				(8)Any other information that the Secretary
			 considers relevant in assessing the programs and activities relating to
			 veterans of the Department of Housing and Urban Development
				(c)Assessment of
			 housing needs of very low-income veteran families
				(1)In
			 generalFor the first report
			 submitted pursuant to subsection (a) and every fifth report thereafter, the
			 Secretary of Housing and Urban Development shall—
					(A)conduct an assessment of the housing needs
			 of very low-income veteran families (as such term is defined for purposes of
			  section
			 3); and
					(B)shall include in each such report findings
			 regarding such assessment.
					(2)ContentEach assessment under this subsection shall
			 include—
					(A)conducting a survey of, and direct
			 interviews with, a representative sample of very low-income veteran families
			 (as such term is defined for purposes of
			  section
			 3) to determine past and current—
						(i)socioeconomic characteristics of such
			 veteran families;
						(ii)barriers to such veteran families obtaining
			 safe, quality, and affordable housing;
						(iii)levels of homelessness among such veteran
			 families; and
						(iv)levels and circumstances of, and barriers
			 to, receipt by such veteran families of rental housing and homeownership
			 assistance; and
						(B)such other information that the Secretary
			 determines, in consultation with the Secretary of Veterans Affairs and national
			 nongovernmental organizations concerned with veterans, homelessness, and very
			 low-income housing, may be useful to the assessment.
					(3)ConductIf the Secretary contracts with an entity
			 other than the Department of Housing and Urban Development to conduct the
			 assessment under this subsection, such entity shall be a nongovernmental
			 organization determined by the Secretary to have appropriate expertise in
			 quantitative and qualitative social science research.
				(4)FundingOf any amounts made available pursuant to
			 section 501 of the Housing and Urban Development Act of 1970 (42 U.S.C.
			 1701z–1) for programs of research, studies, testing, or demonstration relating
			 to the mission or programs of the Department of Housing and Urban Development
			 for any fiscal year in which an assessment under this subsection is required
			 pursuant to paragraph (1) of this subsection, $1,000,000 shall be available
			 until expended for costs of the assessment under this subsection.
				
